— Appeal from an order of Supreme Court, New York County, entered April 27, 1978, which granted petitioner’s motion to direct respondent to process its application for a comparative hardship increase to the extent of setting the matter down for a hearing to determine whether respondent willfully and deliberately delayed processing petitioner’s application is dismissed, without costs and without disbursements. The order here appealed from is an intermediate order in an article 78 proceeding. As such, it is not appealable of right and nothing in the record indicates that permission to appeal has been granted (CPLR 5701, subd [b], par 1; subd [c]). Moreover, since the issue of willful and deliberate delay falls beyond respondent’s competence, Special Term set that issue down for a hearing before the court. Accordingly, the proviso of subdivision b of section Y51-9.0 of the Administrative Code of the City of New York which exempts "any order of the court remitting the proceeding to the city rent agency” from the provisions of "paragraph (1) of subdivision b of section 5701 of the civil practice law and rules” and which permits that agency, at its election, to review by appeal a determination so made, is not applicable (emphasis supplied). Additionally, we note that had we reached the merits, we would have affirmed. Concur — Fein, J. P., Sandler, Bloom, Lane and Silverman, JJ.